101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Saradindu MAHAPATRA;  Alok Kumar, Plaintiffs-Appellants,v.R. BRADBURN, Baltimore County Police;  G. Darrell Russell,Baltimore County District Court Judge, Defendants-Appellees.
No. 96-1718.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 18, 1996.

Saradindu Mahapatra, Alok Kumar, Appellants Pro Se.
D.Md.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court's order denying relief on their claims, which were brought under 42 U.S.C. § 1983 (1994) and the Geneva Convention on Human Rights.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly we affirm on the reasoning of the district court and deny Appellants' motion for a jury trial.   Mahapatra v. Bradburn, No. CA-96-1168-L (D.Md. May 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED